Per Curiam : In these eases there is no assignment of errors found upon the record, as required by the rule of court, nor do we find any accompanying the record; and the rule in reference to abstracts has been disregarded. Appellant, in each case, has failed to prepare and file an abstract of the record; but there has been filed in each case a printed index to the transcript. We must presume the attorney was aware of the rules of the court, and has intentionally disregarded them. As the cases have not been prepared as required by the rule, we decline to consider them, and affirm the judgments. Judgments affirmed.